                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MATTHEW RAY MARTIN,                               )
                                                  )
     Petitioner,                                  )
                                                  )
     v.                                           )           No. 4:18-CV-1838 CDP
                                                  )
JULIA CHILDREY,                                   )
                                                  )
     Respondent.                                  )

                                 MEMORANDUM AND ORDER

          This matter is before the Court upon review of petitioner’s pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2241. The petition is defective because it has not been drafted on

a Court-provided form. See Local Rule 2.06(A). Additionally, petitioner has not paid the filing fee

or filed a motion to proceed in forma pauperis. See 28 U.S.C. § 1915(a).

          Accordingly,

          IT IS HEREBY ORDERED that the Clerk shall mail to petitioner a copy of the Court’s

form petition for a writ of habeas corpus under 28 U.S.C. § 2241.

          IT IS FURTHER ORDERED that the Clerk shall mail to petitioner a copy of the Court’s

application to proceed in district court without prepaying fees or costs.

          IT IS FURTHER ORDERED that petitioner shall file an amended petition on the

Court-provided form within twenty-one (21) days of the date of this Order. Petitioner is advised

that his amended petition will take the place of his original petition and will be the only pleading

that this Court will review. Petitioner shall take care to identify his state criminal case number in

his § 2241 petition.
       IT IS FURTHER ORDERED that petitioner shall either pay the $5 filing fee or submit an

application to proceed in district court without prepaying fees or costs within twenty-one (21) days

of the date of this Order.

       IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, the Court

will dismiss this action without prejudice.

       Dated this 2nd day of November, 2018.




                                                  CATHERINE D. PERRY
                                                  UNITED STATES DISTRICT JUDGE




                                                2
